WALKER, Circuit Judge
(dissenting). The plaintiff in error (herein called the defendant) was convicted under count 11 of the indictment, which charged that she, on the 6th day of December, 1921, at New Orleans, La., being then and there a retail dealer in opium and its derivatives, who had theretofore duly registered as such retail dealer and paid the special tax required of such dealers, did unlawfully, willfully, etc., sell, barter, exchange, and give away certain derivatives and salts of opium, to wit, four grains of morphine sulphate, to one Florence Havens, not In pursuance of a written order from the said Florence Havens on a form issued in blank for that purpose by the Commissioner of Internal Revenue of the United States. Florence Havens testified to the effect that at the time and place stated in the indictment she asked the defendant for $3 worth of morphine, handed the defendant $3, and the defendant handed to witness the morphine in a little package. A chemist who was a witness for the prosecution testified that he made an analysis of the contents of the above-mentioned package and found such contents to be morphine hydrochloride; that both morphine hydrochloride and morphine sulphate are quite soluble in water; that the difference between them is that morphine hydrochloride is a chloride with a radical combined with morphine, and morphine sulphate is sulphuric acid with a radical combined with morphine; both are salts and derivatives of opium. The court refused to give the following charge requested by the defendant:
“If you find from the evidence that the morphine which the witness Forence Havens claims to have purchased from the defendant was morphine hydrochloride and not morphine sulphate, then I charge you that there is a fatal variance between the evidence and the tenth and eleventh counts of the indictment.”
*734“The purpose of the rule which requires that the allegations and the proofs must correspond, is that the opposite party may be fairly apprised of the specific nature of the questions involved in the issue. Formerly, the rule in that respect was applied with great strictness, but the modern decisions are-more liberal and reasonable.” Nash v. Towne, 5 Wall. 689, 18 L. Ed. 527. No variance ought ever to be regarded as material where the allegations and proof substantially correspond, or where the variance was not of a character that could have misled the defendant at the trial. Washington & Georgetown R. Co. v. Hickey, 166 U. S. 521, 17 Sup. Ct. 661, 41 L. Ed. 1101.
Under the above set out refused charge, a finding that what the defendant sold was morphine hydrochloride would require an acquittal, whether there was or was not any material difference between morphine hydrochloride and morphine sulphate, and though the variance was not of a character that, under the circumstances disclosed, could have misled the defendant. Count 11 informed the defendant that the charge it made was based upon an alleged transaction between the defendant, as a registered dealer in opium and its derivatives, and a named person, at a time and place stated. The testimony offered to support the charge was as to a sale of morphine to the person named at the time and place alleged. In legal effect the transaction charged was the same, whether what was sold or given was morphine hydrochloride or morphine sulphate. It may be inferred that a-sale of morphine hydrochloride, equally with a sale of morphine sulphate, was a compliance with the offer of Florence Havens to buy morphine. The misdescription in the charge as made was as to an immaterial feature of the subject of the transaction upon which the prosecution was based.
At common law, though in charging homicide by poisoning it was necessary to allege the kind of poison administered, nevertheless proof of thé use of a different kind of poison was regarded as an immaterial variance, for the kind of death is the same. Westmoreland v. United States, 155 U. S. 545, 549, 15 Sup. Ct. 243, 39 L. Ed. 255. The substance of the charge made was a forbidden sale or gift of a derivative of opium to a named person at a time and place stated. The words of the indictment,_ “certain derivatives and salts of opium, to wit, four grains of morphine sulphate,” gave notice that that charge might he supported by evidence of a sale or gift of a derivative of opium other than the one named, as matter which is not essential in its nature may be laid under a videlicet, in which case it need not be proved as alleged. State v. Heck, 23 Minn. 549; 22 Cyc. 300. The conviction in this case could be pleaded in bar to a prosecution for selling morphine hydrochloride to the same person at tire same time and place, as the identity of the transaction can be shown by parol. Bartell v. United States, 227 U. S. 427, 33 Sup. Ct. 383, 57 L. Ed. 583.
The writer thinks that the variance mentioned was as to an immaterial feature of the description of the subject of the alleged forbidden transaction, and that the defendant could not have been misled thereby, as the transaction upon which the charge was based was identified by the allegations as to time, place, and parties, and as to the subject of it being a derivative of opium, and in all material respects evidence ad*735duced corresponded with the allegations as to that transaction. Even if the refusal of the charge was a technical error the circumstances were such as to keep that error from being one affecting the substantial rights of the defendant, and it is not a ground of reversal. 40 .Stat. 1181. The prosecution ought not to fail as a result of the circumstance that the offense proved differed in an immaterial respect from the one charged.